         Case 1:19-cv-00106-WS-MU Document 4 Filed 03/08/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

RICHARD W. DAVIS, JR.,         *
                               *
     Plaintiff,                *
v.                             *      Case No.: 1:19-cv-00106-WS-MU
                               *
THE CITY OF BAY MINETTE, and   *
THE CITY OF BAY MINETTE POLICE *
DEPARTMENT,                    *
                               *
     Defendants.               *
      PLAINTIFF RICHARD DAVIS, JR.’S FIRST AMENDED COMPLAINT

    This is a civil action brought by Plaintiff who was denied certain constitutional rights by
Defendants on or about March 8, 2018. Defendants violated Plaintiff’s due process rights under the
14th Amendment of the United States Constitution and 42 USC §1983 and the Alabama Constitution.
    Plaintiff filed his original Complaint on March 6, 2019, and Plaintiff’s Amended Complaint is
hereby filed as of right, without leave of Court.


                                           JURISDICTION
    1. This action arises under the 14th Amendment to the United States Constitution and 42 USC
§1983, as well as Article I, §§ 6 and 13 of the Alabama Constitution (1901) and Alabama common
law. The Court has jurisdiction of this matter pursuant to 28 USC §1331, §1343 (a)(3) and §1367(a).


                                              VENUE
    2. Venue is proper in this court as the violations complained of herein occurred in this district.


                                            PARTIES
    3. Plaintiff, Richard W. Davis, Jr., is over 19 years old and is a resident of Baldwin County,
Alabama.
    4. Defendant, the City of Bay Minette is a municipal corporation in Baldwin County, Alabama.
         Case 1:19-cv-00106-WS-MU Document 4 Filed 03/08/19 Page 2 of 5



    5. Defendant, the City of Bay Minette Police Department, operates in Baldwin County,
Alabama.
                                                  FACTS
    6. On or about Thursday, March 8, 2018, Richard W. Davis, Jr., was employed as a “Sergeant
on patrol” with the City of Bay Minette Police Department.
    7. On or about Thursday, March 8, 2018, Davis was advised to come to Captain Eisler’s office.
    8. On or about Thursday, March 8, 2018, after going to Capt. Eisler’s office, Davis was directed
to Chief A1 Tolbert’s office.
    9. On or about Thursday, March 8, 2018, present in Chief Tolbert’s office were Capt. Eisler,
Chief Tolbert, and HR Director Rita Fendley.
    10. On or about Thursday, March 8, 2018, Chief Tolbert stated to Davis that Davis had failed to
follow certain police regulations and at the end of the Chief’s conversation, the Chief informed
Davis he was being demoted from Sergeant to Corporal, (i.e. the pay difference is $20.09 an hour for
Sergeant and $18.03 an hour for Corporal).


                                       CAUSES OF ACTION
                                        COUNT ONE
                                    FEDERAL DUE PROCESS

    11. Plaintiff adopts and reasserts each paragraph set out above as fully stated herein.
    12. Defendants, the City of Bay Minette and the City of Bay Minette Police Department, failed to
provide Davis due process, i.e. the City of Bay Minette Police Department failed to follow the City
of Bay Minette’s Personnel Polices for disciplinary actions regarding the above described demotion.
    13. Prior to his demotion on March 8, 2018 the City of Bay Minette Police Department failed to
provide Davis with a “disciplinary hearing” in the Chief’s office, the policy mandated 10-day written
notice of any proposed disciplinary action, meeting, or reasons therefore. Pursuant to Defendant’s
policy for all disciplinary actions, the police department, i.e. Chief of Police, shall insure that Davis
is provided written notice of the disciplinary action signed by the Chief. Pursuant to Defendants’
policies, that notice should have included:
            a. The reason for the disciplinary action;
            b. Polices violated or performance problems;
          Case 1:19-cv-00106-WS-MU Document 4 Filed 03/08/19 Page 3 of 5



            c. The type of disciplinary action to be taken;
            d. The date, time, and phase of such action;
            e. Since the disciplinary action involved demotion, the Davis should have been given
                written notice prior to the effective date of the action and provided a due process
                hearing in accordance with established procedures, i.e. all disciplinary actions shall
                be recorded;
            f. Notices of demotion also require the Mayor’s concurrence and signature.
    14.     In addition, the Mayor or his designee shall inform the regular employee in writing of the
proposed disciplinary action at least ten (10) working days before the effective date of the
disciplinary action.
    15.     Defendants failed to provide the above described due process prior to demoting Plaintiff
in violation of his rights under the 14th Amendment.


                                         COUNT TWO
                                      STATE DUE PROCESS

    16.     Plaintiff adopts and reasserts each paragraph set out above as fully stated herein.
    17. Defendants, the City of Bay Minette and the City of Bay Minette Police Department, failed to
provide Davis due process, i.e. the City of Bay Minette Police Department failed to follow the City
of Bay Minette’s Personnel Polices for disciplinary actions regarding the above described demotion.
    18. Prior to his demotion on March 8, 2018 the City of Bay Minette Police Department failed to
provide Davis with a “disciplinary hearing” in the Chief’s office, the policy mandated 10-day written
notice of any proposed disciplinary action, meeting, or reasons therefore. Pursuant to Defendant’s
policy for all disciplinary actions, the police department, i.e. Chief of Police, shall insure that Davis
is provided written notice of the disciplinary action signed by the Chief. Pursuant to Defendants’
policies, that notice should have included:
            a. The reason for the disciplinary action;
            b. Polices violated or performance problems;
            c. The type of disciplinary action to be taken;
            d. The date, time, and phase of such action;
         Case 1:19-cv-00106-WS-MU Document 4 Filed 03/08/19 Page 4 of 5



            e. Since the disciplinary action involved demotion, the Davis should have been given
               written notice prior to the effective date of the action and provided a due process
               hearing in accordance with established procedures, i.e. all disciplinary actions shall
               be recorded;
            f. Notices of demotion also require the Mayor’s concurrence and signature.
   19.      In addition, the Mayor or his designee shall inform the regular employee in writing of the
proposed disciplinary action at least ten (10) working days before the effective date of the
disciplinary action.
   20.      Defendants failed to provide the above described due process prior to demoting Plaintiff
in violation of his rights under the Article I, §§ 6 and 13 of the Alabama Constitution.

                                         COUNT THREE
                                      BREACH OF CONTRACT

   21.      Plaintiff adopts and reasserts each paragraph set out above as fully stated herein.
   22.      The due process provisions of Defendants’ manuals and written policies described above
created a contract with Plaintiff.
   23.      Defendants breached the contract by failing to follow those provisions and policies as
described above in demoting Plaintiff.


                                        COUNT FOUR
                                     WRONGFUL DEMOTION

   24.      Plaintiff adopts and reasserts each paragraph set out above as fully stated herein.
   25.      Plaintiff’s demotion in violation of his due process and other rights provided for in
Defendants’ manuals and written policies as described above make that demotion wrongful under
Alabama law.
   26.      Plaintiff seeks recovery of lost wages and compensatory damages for said wrongful
demotion.
         WHEREFORE, Plaintiff respectfully demands judgment against Defendants for backpay
from March 8, 2018 to date and reinstatement to “Sergeant on patrol “or front pay in lieu thereof;
compensatory damages, including emotional distress and mental anguish; attorney’s fees; expenses
and court costs; and such other different relief which the Court deems appropriate.
        Case 1:19-cv-00106-WS-MU Document 4 Filed 03/08/19 Page 5 of 5




Respectfully Submitted this ___8th___ day of March, 2019.


                       PLAINTIFF DEMANDS A TRIAL BY JURY



              /s/ Buzz Jordan                        /s/ Richard W. Fuquay
              Buzz Jordan                            Richard W. Fuquay
              Attorney for Plaintiff                 Attorney for Plaintiff


OF COUNSEL:
BUZZ JORDAN, P.C.
Post Office Box 210
Mobile, Alabama 36601
T/(251) 432-5400
F/(251) 432-5445

           PLEASE SERVE DEFEDANTS AT THE FOLLOWING ADDRESS:


City of Bay Minette                       Bay Minette Police Department
C/O Rita Fendley - Clerk                  C/O Chief AL Tolbert
300 North Hoyle Avenue                    301 D'Olive St.
Bay Minette, AL 36507                     Bay Minette, AL 36507
